Citation Nr: 1543395	
Decision Date: 10/08/15    Archive Date: 10/13/15

DOCKET NO.  10-48 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for Crohn's disease.

4.  Entitlement to service connection for a left leg disability, to include shortening of the left leg or other left leg disorder as secondary to right leg disability. 


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1973 to March 1975.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. 

In May 2013, the Veteran testified in a videoconference hearing before the undersigned.  A transcript of that hearing has been associated with the claims file.

This appeal was previously before the Board in July 2014, when it was remanded for further development. 

While the Veteran's appeal was pending before the Board, the RO issued a rating decision in February 2015, which granted service connection for a right knee disability.  Since that grant constitutes a full grant of the benefits sought on appeal, that claim is no longer before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  Competent and credible evidence establishes that the Veteran has experienced bilateral hearing loss and tinnitus since his active military service.  

2.  Crohn's disease had its onset in active service.

3.  The most probative and competent evidence of record does not indicate that the Veteran's left leg disability is related to his active service, or his service-connected right leg disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2015).
 
2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

3.  The criteria for service connection for Crohn's have been met.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

4.  The criteria for service connection for a left leg disability have not been met.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA Duty to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a Veteran of the information and evidence necessary to substantiate claims for VA benefits. 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist Veterans in the development of their claims.  38 U.S.C.A. §§ 5103, 5103A (West 2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

In this case, the Veteran was provided a notice letter in May 2008 informing him of both his and VA's obligations.  Therefore, additional notice is not required and any defect in notice is not prejudicial. 

With respect to the duty to assist, the Board finds that all necessary assistance has been provided to the Veteran.  The Veteran has also been provided with multiple VA examinations.  Upon review of this examination reports, the Board observes that the examiners reviewed the Veteran's past medical history, recorded his current complaints and history, conducted appropriate evaluations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The VA examination reports are therefore adequate for the purpose of rendering a decision on appeal.  38 C.F.R. § 4.2 (2015); Barr v. Nicholson, 21 Vet. App. 303 (2007).

In addition, VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  The RO associated with the claims file the Veteran's service treatment records, service personnel records, and private treatment records.  The Veteran has not identified any relevant records aside from those that are already in evidence.  As such, Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claim.

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the above-cited claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143   (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).
 
Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Where there is a chronic disease shown as such in service or within the presumptive period under § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however, remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2015).  This rule does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2015).  However, the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In regard to claims specific to service connection for hearing loss, the Veterans Benefits Administration Adjudication Manual states that "Sensorineural hearing loss is considered an organic disease of the nervous system and is subject to presumptive service connection under 38 CFR 3.309(a)."  M21-1MR III.iv.4.B.12.a.  As such, service connection for sensorineural hearing loss (as an organic disease of the nervous system) may be presumed, subject to rebuttal, if manifest to a compensable degree within the year after active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. § 3.307, 3.309 (2015).  Moreover, the concept of continuity of symptomatology as clarified by Walker is applicable in this case.  The December 2014 VA examiner has indicated that the Veteran's hearing loss is sensorineural in nature.

Bilateral Hearing Loss and Tinnitus

The Veteran asserts that he has bilateral hearing loss and tinnitus due to active service hazardous noise exposure.  He asserts that he was exposed to frequent combat noise when he was stationed in Okinawa.  The Board finds the Veteran's account credible and consistent with the circumstances of his service, and concedes in-service hazardous noise exposure.   38 U.S.C.A. § 1154(a) (West 2014).

The Veteran's July 1972 service entrance examination and January 1975 service separation examination reflect that his hearing was within normal limits.  His service treatment records (STRs) do not show any complaints of hearing loss or tinnitus.   

On a December 2014 VA audiology examination, the examiner diagnosed the Veteran with tinnitus and bilateral sensorineural hearing loss for VA purposes (see 38 C.F.R. § 3.385).  However, the examiner opined that it was less likely as not that the Veteran's current hearing loss and tinnitus were related to his service, noting the fact that the Veteran's MOS was non-combat in nature, and that his enlistment and separation examinations revealed normal hearing.  The examiner did note that the Veteran was around regular combat activity while stationed in Okinawa. (The reasoning accompanying this examination mirrored the one of the October 2008 examination, which the Board already found deficient in its July 2014 remand, as the examiner once again impermissibly relied on the separation examination audiological results as a basis for finding that the Veteran's bilateral hearing loss and tinnitus were not caused by his active service.) 

In his Board hearing testimony and several lay statements, the Veteran related that he was exposed to the noise resulting from weapons training and being around combat while he was in active service.  He states that his hearing problems and tinnitus started while he was in active service.  The Veteran has also reported that he was not exposed to hazardous noise after separation from service, having worked mainly in electronics.

An August 2008 lay statement in evidence related that an ex-girlfriend, who knew the Veteran since 1975 (right after he separate from service) and who still remains friends with him, noticed the Veteran's hearing problems as soon as they met.  Similarly, in an August 2008 and July 2008 statements, childhood friends of the Veteran's related that he was healthy in his childhood and youth, and that they noticed that the Veteran's health problems started only when he entered service.  

The Board finds no reason to doubt the Veteran's credibility, or the credibility of the lay statements submitted on his behalf. 

Lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately considered competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").

The Federal Circuit held in Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010) and in Waters v. Shinseki, 601 F.3d 1274, 1278 (2010) that the Board errs when it suggests that lay evidence can never be sufficient to satisfy the requirement of 38 U.S.C.A. § 5103A (d)(2)(B) that there be a nexus between military service and a claimed condition. 

In this case, the Veteran is competent to describe his in-service recollections of hearing loss and tinnitus, and his current manifestations of hearing loss and tinnitus, because this requires only personal knowledge as it comes to him through his senses.  The individuals who submitted statements on the Veteran's behalf were also competent to observe the Veteran's hearing loss and their recollections that it started only after joining the service (per Veteran's friends) and was an on-going symptom since service (per the Veteran's ex-girlfriend).  Layno, 6 Vet. App. at 470.  

The Board also finds the lay statements in evidence credible.  The statements of the Veteran and the ones submitted on his behalf are consistent with each other, and with other evidence of record, such as the evidence of the circumstances of the Veteran's service.  Despite not being buttressed by contemporaneous medical evidence, the statements attest to the continuity of the Veteran's bilateral hearing loss and tinnitus symptomatology, and the Board finds them all assertive and persuasive. 

As for tinnitus, the Board notes that the Veteran is competent to report that he experiences "white noise" and ringing in his ears, which is the clinical feature of tinnitus, starting in service, and that it has continued after separation from service.  Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  The Board finds that the Veteran's statements as to onset of tinnitus in service and the persistence of "white noise" and ringing in his ears since that time are consistent and credible, and the Board finds that the Veteran's lay statements are sufficient to establish service connection for tinnitus under these circumstances.

As for his hearing loss, the Board finds that the Veteran's statements and "buddy statements" submitted on his behalf as to the onset of hearing loss and continuity of 
symptomatology of hearing loss since service are credible, and the Board finds that those lay statements are sufficient to establish continuity of symptomatology of hearing loss in this case.  Both the Veteran and the Board acknowledge that chronic hearing loss was not documented in service or for many years thereafter.  However, VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of the Veteran's service, as evidenced by service records, the official history of each organization in which the Veteran served, the Veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2014). 

In this regard, while the VA opinions of record is not favorable to the Veteran, the VA examiners did not address the assertions of continuity of symptomatology of the Veteran's hearing loss and tinnitus, stating instead that the Veteran's disabilities began after discharge from service.  Despite clearly stating that, by far, the Veteran's largest dose of unprotected noise exposure was during active service, the VA examiners appeared to attribute the Veteran's hearing loss to non-service factors (without elaborating what those factors might have been), and the Veteran's tinnitus to other military-related conditions (such as PTSD and depression).  The Veteran, however, essentially denied other factors caused his hearing loss and tinnitus, asserting that his hearing loss and tinnitus began in active service as a result to hazardous noise exposure.  In addition, the most recent examiner impermissibly relied solely on the lack of positive findings during service for her negative opinion, and it is the Board's belief that had the examiner fully understood that this alone could not provide a basis for a negative opinion, her opinion would have at least been in equipoise with respect to whether there was a relationship between the Veteran's current hearing loss and tinnitus and the Veteran's active service.  

In light of the credible lay evidence of bilateral hearing loss and tinnitus in service, continuity of symptoms since service, evidence linking both disabilities to noise exposure, and resolving any doubt in the Veteran's favor, service connection for tinnitus and bilateral hearing loss is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. § 3.303 (2015).

Crohn's

The Veteran contends that his Crohn's disease began in active service.

In his May 2013 Board hearing, the Veteran testified that he was first treated for Crohn's while stationed in Okinawa and that the symptoms of his Crohn's disease, which began in-service, are the same that he experiences now.  He has also asserted that that the early manifestations were initially misdiagnosed as ulcers and/or gastritis, and that a diagnosis of Crohn's was finally confirmed in March 1975, shortly after he was discharged from active service. 

The Veteran's extensive post-separation medical treatment record reflects that he has been treated for Crohn's disease since at least 1977, and has had several major surgeries related to the disease.  In a March 1979 medical treatment note from the hospital where the Veteran was being treated for Crohn's, the doctor noted that the Veteran had a "h [istory] of Crohn's disease treated for 2 years."

The Board also notes that the Veteran filed for entitlement to service connection for "ulcers/gastritis" in March 1975, at separation from service.  On that form, he noted that he was treated for his gastrointestinal issues between January 1 and January 18, 1974 while in active service, which is confirmed by his STRs, which show treatment for gastrointestinal issues while stationed in Okinawa.  (The claim was denied because the Veteran failed to report for the VA examination.)

An August 2008 lay statement in evidence related that an ex-girlfriend, who knew the Veteran since 1975 (right after he separate from service) and who still remains friends with him, noticed the Veteran's "stomach" problems as soon as they met.  Similarly, in an August 2008 and July 2008 statements, childhood friends of the Veteran's related that he was healthy in his childhood and youth, and that they noticed that the Veteran's health problems started only when he entered service.  

The Board finds no reason to doubt the Veteran's credibility, or the credibility of the lay statements submitted on his behalf. 

The Board finds that the Veteran's lay evidence is competent and sufficient evidence to establish the onset because his lay testimony describing symptoms at the time of service supports the later documented March 1979 diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Board further finds that the Veteran's statements are credible because they are supported by the record of in-service complaints and treatment, by the subsequent diagnosis of Crohn's disease, and by the consistent testimony and demeanor of the Veteran and his friends who have submitted lay statements on his behalf.  Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007) (the Board may properly consider the internal consistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing).

The Board acknowledges that the December 2014 VA examination found no relationship between the Veteran's Crohn's and his active service.  The Board, however, finds the VA examination less persuasive.  The examiner reported that the Veteran did not seek Crohn's treatment until the 2000s, which is not the case, as the medical records in evidence show that the Veteran was treated for Crohn's as far back as 1979.  Just as was the case with the opinion regarding hearing loss and tinnitus, had the examiner considered the record accurately, the Board believes that there would have been a finding that the record was at least in equipoise regarding a connection between the Veteran's current Crohn's disease and active service.  

The Board does recognize that "recent rectal bleeding" was noted on the Veteran's service entrance form.  There is, however, no indication, that the rectal bleeding was at any point diagnosed, let alone diagnosed as Crohn's disease.  Where, as here, there is no preexisting condition noted upon entry into service, the Veteran is presumed to have entered service in sound condition, and the burden falls to the government to demonstrate by clear and unmistakable evidence that (a) the condition preexisted service, and (b) the preexisting condition was not aggravated by service.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Horn v. Shinseki, 25 Vet. App. 231, 234 (2012); 38 U.S.C. § 1111 (West 2014); 38 C.F.R. § 3.304 (2015).  Based on the foregoing, the government cannot find by a clear and unmistakable evidence standard that the Veteran's Crohn's disease preexisting his service.  Because he has the condition, and has credibly demonstrated complaints and treatment since service, the Board finds that service connection is warranted for Crohn's disease.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).


Left Leg Disability

The Veteran asserts that his left knee disability is related to active service.  Specifically, he asserts that his left leg disability is the result of his right leg disability (his right leg disability is service-connected). 

While the evidence reveals that the Veteran left knee osteoarthritis, probative evidence of record does not etiologically link the Veteran's current left leg disorder to his service or any incident therein.  A review of the Veteran's STRs shows that the Veteran was treated for right knee problems while in active service.  No treatment for left leg issues is shown.  There is no evidence that the Veteran sought treatment for left leg problems in service.  The Veteran's January 1975 service separation examination indicates that left leg was normal upon clinical evaluation. As such, the Board finds the Veteran did not suffer from and left leg disorders in service. 

In addition, there is no continuity of symptomatology in the instant case.  Nor does the Veteran claim any - he has asserted that his left leg disability was caused by his right leg disability.  The Board observes that the Veteran was first diagnosed with left knee osteoarthritis many years after active service.  The Board may, and will, consider in its assessment of service connection the passage of a lengthy period of time wherein the Veteran has not complained of the malady at issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d. 1330, 1333 (Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc). 

The Board finds that there is no evidence of a left leg disorder shown in-service. The evidence of record also does not support the Veteran's contention that he has suffered a continuity of symptomatology since separation from active service.  The threshold question therefore is whether there is sufficient medical evidence to establish an etiological link between the Veteran's current left leg disorder and his active service. 

The December 2014 VA examination found no link between the Veteran's left knee disorder and his active service, or his left leg disorder and his service-connected right leg disability, noting that the type of disability associated with the right knee was not significant enough to cause the mild arthritis in the left leg or cause it to progress further than its natural progression.   Thus, as opposed to the opinions provided with respect to the other claims on appeal, a rationale is provided that is not simply based on the lack of contemporaneous treatment or examination records.

The Board acknowledges that the Veteran claims that he suffers from left leg issues that are etiologically related to his active service.  However, as a layperson, the Veteran is not competent to give a medical opinion on the diagnosis or etiology of a condition.  Lathan v. Brown, 7 Vet. App. 359 (1995).  Thus, while the Veteran is competent to report (1) symptoms observable to a layperson, e.g., pain; (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis, he is not competent to independently render a medical diagnosis or opine as to the specific etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  Consequently, lay assertions of an etiology cannot constitute evidence upon which to grant the claim for service connection.  Lathan, 7 Vet. App. at 365. 

Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection for a left leg disability, and the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107 (2014).


ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for Crohn's disease is granted.

Entitlement to service connection for a left leg disability is denied.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


